Citation Nr: 0924476	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  08-01 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a dental condition, 
for the purposes of compensation and Department of Veterans 
Affairs outpatient dental treatment. 

2.  Entitlement to service connection for acid reflux.

3.  Entitlement to service connection for a respiratory 
disorder. 

4.  Entitlement to service connection for a left knee 
disorder. 

5.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from two rating decisions 
dated in April 2006 and May 2008 of the Department of 
Veterans Affairs ("VA") Regional Office ("RO") in 
Pittsburgh, Pennsylvania	in which the RO denied the benefits 
sought on appeal.  The appellant, who served on active duty 
for training from June 1984 to August 1984, and active duty 
from December 1985 to December 1991 and December 2003 to 
February 2005 with additional numerous periods of active duty 
for training and inactive duty training with the Army 
National Guard, appealed those decisions to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    

The appellant testified at a personal hearing conducted at 
the RO before the undersigned Veterans Law Judge in March 
2009.  

Upon review of all evidence of record, the Board finds that 
additional development of the appellant's claims of 
entitlement to service connection for (1) a dental condition, 
(2) acid reflux, (3) a respiratory disorder and (4) sleep 
apnea is necessary.  As such, those claims are hereby 
REMANDED to the RO via the Appeals Management Center 
("AMC") in Washington, DC.  The RO will contact the 
appellant and inform him if further action is required on his 
part.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim of entitlement to 
service connection for a left knee disorder has been 
obtained.

2.  The medical evidence of record does not show that the 
appellant has been diagnosed with a left knee disorder since 
his separation from service.


CONCLUSION OF LAW

A left knee disorder was not incurred in, or aggravated by, 
active military service. 38 U.S.C.A. §§ 1101, 1110, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
service connection for a left knee disorder, the Board finds 
that VA has met all statutory and regulatory notice and duty 
to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  In this regard, 
prior to the adjudication of the appellant's left knee 
disorder claim, the appellant was provided with a letter 
dated in October 2005 that fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was aware from this letter that it was ultimately 
his responsibility to give VA any evidence pertaining to his 
left knee disorder claim.  The above-referenced letter also 
informed the appellant that additional information or 
evidence was needed to support his left knee disorder claim; 
and asked the appellant to send the information to VA. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) [Pelegrini 
II].  


In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) was revised during the pendency of this appeal.  
These revisions became effective as of May 30, 2008; and 
several portions of the revisions are pertinent to the case 
at hand. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the 
claimant within one year of the date of the notice, VA cannot 
pay or provide any benefits based on that application.  The 
revised sentence reflects that the information and evidence 
that the claimant is informed that he or she is to provide 
must be provided within one year of the date of the notice.  
Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
appellant's post-service VA medical records and private 
medical records have been obtained, to the extent possible. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In terms of the 
appellant's service treatment records, the Board acknowledges 
that while such records are contained in the claims file, the 
appellant asserts that certain records related to his left 
knee dated in 1991 are not contained therein. March 2009 BVA 
hearing transcript, pgs. 4, 9.  The appellant indicated that 
he possessed a copy of these records on microfiche; and would 
provide such records to VA after finding a place to print 
them. Id.  Unfortunately, additional service treatment 
records have not been associated with the claims file since 
the appellant's March 2009 BVA hearing.  

Although the Board requests that an additional search for 
outstanding service records be conducted by the RO in 
relationship to the appellant's other claims in the remand 
portion of this decision, the absence of the appellant's 1991 
service treatment records does not prohibit a merits 
adjudication of the appellant's left knee disorder claim 
since the Board assumes (based upon other evidence contained 
in the appellant's service file) that the appellant in fact 
experienced and was treated for the left knee symptomatology 
in service that he reports.  In light of this assumption, the 
alleged missing service treatment records become extraneous 
to the adjudication of the appellant's left knee disorder 
claim since resolution of the appeal revolves around the 
question of whether there is medical evidence of record 
indicating that the appellant presently has a left knee 
disorder that can be associated with his symptomatology in 
service.  A review of the post-service medical records in the 
claims file reveals that the appellant has not been diagnosed 
with a left knee disorder that can be service-connected.  Due 
to the lack of a post-service diagnosis, the appeal must be 
denied.   

In making the above-referenced finding, the Board 
acknowledges that while the appellant was afforded a VA 
General Medical Examination in January 2006 in which he was 
diagnosed only as having left knee pain, such an examination 
was conducted without access to the appellant's claims file.  
While review of a veteran's claims file is generally 
necessary in instances where a VA medical opinion has been 
requested, a lack of access to the file is (logically) not 
prejudicial to the veteran in cases where the physical 
examination reveals no medical symptomatology that can be 
service-connected.  In those cases, the evidence contained in 
the claims file will have no weight or affect upon the 
examiner's ultimate physical findings.  Therefore, a new VA 
examination is not warranted in this case in relationship to 
the appellant's left knee disorder claim since review of his 
claims file would not have changed the January 2006 VA 
examiner's conclusion that the appellant had no left knee 
diagnosis other than left knee pain.  




Lastly, the Board notes for the record that the appellant has 
been provided with an explanation of disability ratings and 
effective dates pertaining to his left knee disorder service 
connection claim. See April 2006 letter from the RO to the 
appellant; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Regardless, since the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for a left knee 
disorder, any questions as to the appropriate disability 
rating or effective date to be assigned to this claim are 
rendered moot, and no further notice is needed. Id.  
Therefore, since there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the appellant's left knee 
disorder claim, the Board finds that any such failure is 
harmless and proceeds with 
a merits adjudication of the appellant's left knee disorder 
claim. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

B.  Entitlement to service connection for a left knee 
disorder

In this appeal, the appellant essentially seeks service 
connection for a left knee disorder characterized by left 
knee pain that he reports initially developed in August 1991 
or September 1991. January 2006 VA General Medical 
Examination Report, p. 6; March 2009 BVA hearing transcript.  
In this regard, it appears that the appellant's knee began to 
bother him during physical training running exercises and 
resulted in his "falling off" from his battalion. March 
2009 BVA hearing transcript, pgs. 6-9.  The appellant 
contends that he was medically evaluated for his left knee 
problems at Camp Pendleton and was ultimately prescribed one 
month of physical therapy with heat, electrical stimulation, 
cold packs and stretching exercises with good relief. Id.  
The appellant was discharged from active duty in December 
1991 and reactivated for duty in December 2003. See DD-Forms 
214.  During his period of reactivation (from December 2003 
to February 2005), the appellant reports experiencing chronic 
soreness and pain of the left knee that he continues to 
experience today.  He believes that his current left knee 
pain is associated with the 1991 and 2003 left knee 
symptomatology that he experienced in service. March 2009 BVA 
hearing transcript, pgs. 3-5.  

While viewing the evidence in the light most favorable to the 
appellant in this case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for a left knee 
disorder.  As such, the appeal must be denied.  

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).  In order to establish service connection, a 
claimant must generally submit: (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury. Pond v. West, 12 Vet. App. 
341, 346 (1999).  Absent a showing of all three elements, 
service connection must generally be denied.

Turning to the evidence in this case, the Board initially 
observes that a review of the appellant's post-service 
medical records fails to reveal any references to complaints, 
treatment or a diagnosis of a left knee condition or 
disorder. See VA medical records dated from December 2005 to 
May 2007; private medical records dated from June 2002 to 
March 2003.  The appellant does not dispute the information 
contained in his post-service medical records, as it appears 
he has not sought medical treatment in relationship to his 
left knee since 1991. January 2006 VA General Medical 
Examination Report, p. 6 ("The veteran denied any further 
treatment for the left knee pain").  

In terms of physical findings set forth in the appellant's 
post-service medical records, the appellant was found to have 
had normal range of motion of the extremities without 
evidence of gross deformity in August 2005 (see August 2005 
Operation Iraqi Freedom Registry Examination Report); and had 
a normal physical examination of the left knee during a VA 
examination in January 2006. January 2006 VA General Medical 
Examination Report, p. 9.  An x-ray taken of the appellant's 
left knee in January 2006 was also unremarkable, with no 
definite osseous, articular or soft tissue abnormality noted. 
Id., p. 11.  Ultimately, the appellant has been diagnosed 
since service as having only left knee pain. Id.  However, 
since pain alone, without a diagnosed underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted, the evidence 
contained in the appellant's post-service medical records 
fails to demonstrate that the appellant currently has a left 
knee disorder that can be service-connected. See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).

Turning to the appellant's service treatment records 
contained in the claims file, the Board observes that a 
report of medical history form dated in June 1996 references 
the appellant's statement of undergoing left knee therapy in 
1991; and the appellant indicated in a December 2003 medical 
history report that he experienced knee trouble of some sort 
(without providing an explanation of which knee was troubling 
or the symptomatology the appellant was experiencing). See 
reports of medical history dated in June 1996 and December 
2003.  In addition, a February 2004 service treatment record 
indicates that the appellant sought treatment in February 
2004 for right knee complaints. February 2004 service 
treatment records. No reference to left knee complaints was 
noted at that time, nor was a left knee diagnosis made. Id.    

As discussed in Section A above, the appellant does not 
dispute the information contained in his claims file but 
argues that his service medical records are incomplete in 
that they do not contain documentation of his left knee 
treatment that occurred at Camp Pendleton in 1991. March 2009 
BVA hearing transcript, pgs. 4, 9.  However, if one assumes 
for the sake of argument that the appellant in fact 
experienced and was treated for the left knee symptomatology 
in service that he reports (and noted in his June 1996 report 
of medical history), such an assumption makes the alleged 
missing service treatment records extraneous to the 
adjudication of this issue on appeal since the appeal 
revolves around the issue of whether the appellant presently 
has a left knee disorder that can be associated with his 
symptomatology in service.  Unfortunately, no such evidence 
of a current disorder exists in the claims file.   

The United States Court of Appeals for Veterans Claims (the 
"Court") has held that there can be no valid claim without 
proof of a present disability. Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Rabideau  v. Derwinski, 2 Vet. App. 141 
(1992).  The existence of a current disability is the 
cornerstone of a claim for VA disability benefits. See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In this 
case, there is simply a lack of competent medical evidence 
showing that the appellant presently has a left knee 
condition that can be service-connected.  The appellant's 
statements alone are not sufficient to prove that he has a 
current diagnosis of a left knee condition or that the 
alleged left knee condition is somehow related to an incident 
or injury in service.  Where, as here, the determinative 
issue involves a question of a medical diagnosis, competent 
medical evidence is required to substantiate the claim.  The 
appellant as a lay person is not competent to offer an 
opinion on a medical diagnosis; and consequently his 
statements and testimony regarding a left knee disorder he 
believes developed as a result of an incident or injury in 
service do not constitute medical evidence. Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

Since there is no medical evidence of record indicating that 
the appellant has a diagnosed left knee disorder that can be 
service-connected, the first element needed to establish 
service connection has not been met in this case.  Absence 
such evidence, there is no basis for the granting of service 
connection for a left knee disorder under any theory.  
Therefore, the appeal as to this issue must be denied.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as a preponderance of 
the evidence against the appellant's claim, the doctrine is 
not applicable. See Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).


ORDER

Service connection for a left knee disorder is denied.



REMAND

A review of the record with respect to the appellant's claims 
of entitlement to service connection for a dental condition, 
acid reflux, a respiratory disorder and sleep apnea discloses 
a need for further development prior to final appellate 
review.  

In this regard, the appellant seeks service connection for a 
dental disorder on the basis that he chipped the incisal 
edges of teeth numbered 8 and 9 while on deployment in Iraq 
in 2004.  The appellant reported during a January 2006 dental 
examination that his teeth were chipped as a result of a blow 
during a fight; however, no such fight is documented in the 
appellant's service treatment records. March 2005 application 
for compensation; January 2006 VA dental examination.  The 
appellant's service treatment records do document that he was 
treated for chipped teeth (numbers 8 and 9) in July 2004 and 
November 2004 while on active duty; and that the appellant 
reported during a March 2005 post-deployment health care 
assessment that he chipped a tooth during his deployment. 
Service treatment records.  While it appears that the RO 
viewed the appellant's dental condition claim as being only 
one seeking VA compensation (April 2006 rating decision; 
January 2008 Statement of the Case), the appellant clarified 
during his March 2009 BVA hearing that he actually sought 
service connection on a noncompensable basis for the purpose 
of qualifying for VA dental treatment. March 2009 BVA hearing 
transcript, pgs. 12-13; see also Mays v. Brown, 5 Vet. App. 
302 (1993) (a claim for service connection for a dental 
disorder is also a claim for VA outpatient dental treatment).  
Since the RO did not make any findings in terms of whether 
the appellant's teeth were chipped as a result of service 
trauma (such that he could potentially qualify for VA dental 
treatment pursuant to 38 C.F.R. § 17.161 (c) [Class II (a) 
benefits]), this claim must be remanded.  

In terms of the appellant's remaining claims, the appellant 
essentially seeks service connection for a respiratory 
disorder, acid reflux and sleep apnea on the basis that these 
medical problems developed during his training and subsequent 
deployment to Iraq from December 2003 to February 2005. March 
2009 BVA hearing transcript, pgs. 15-23.  A review of the 
post-service medical evidence of record reveals that the 
appellant has been diagnosed with (among other things) 
gastroesophageal reflux disease ("GERD"), acid reflex, 
chronic sinusitis, reflux esophagitis and sleep apnea. See VA 
medical records; private medical records; January 2006 VA 
General Medical Examination Report.  The appellant and his 
representative contend that the appellant's respiratory 
problems (discussed in more detail below) and acid reflux are 
interrelated. March 2009 BVA hearing transcript, pgs. 15-18.  
In adjudicating the appellant's claims, the RO found service 
connection for acid reflux unwarranted on the basis that the 
appellant's service treatment records revealed no evidence of 
complaints of or treatment for this disorder. January 2008 
Statement of the Case, p. 10.  In terms of the appellant's 
respiratory disorder claim, the RO found that the appellant's 
respiratory problems began prior to his most recent period of 
active duty.  Therefore, they constituted a pre-existing 
condition that was not aggravated during the appellant's 
latter period of service. Id., p. 11.  Lastly, the RO denied 
the appellant's sleep apnea claim on the basis that the 
appellant's service treatment records were negative for 
references to complaints or treatment for this disorder and 
the appellant was not diagnosed with sleep apnea until 
January 2006, almost one year after he was released from 
active duty. May 2008 rating decision.  

A review of the appellant's December 2003 service entrance 
examination reveals that the appellant was found to have a 
normal lungs and chest clinical evaluation, although the 
appellant marked the answers "yes" in response to questions 
of whether he experienced breathing problems, shortness of 
breath, bronchitis and a chronic cough. December 2003 report 
of medical examination; December 2003 report of medical 
history.  In this regard, private medical records contained 
in the claims file dated in June 2002 and April 2003 and July 
2002 National Guard records reflect the appellant's treatment 
for bronchitis and stomach problems prior to his entrance 
into active duty.  Service treatment records dated in January 
2004 and September 2004 to December 2004 reflect the 
appellant's continued complaints of (and treatment for) 
respiratory symptomatology.  Post-service medical records 
reflect the appellant's diagnoses of reflux esophagitis in 
2005, chronic sinusitis in 2006 and GERD in 2006 and 2007.   


In light of the above-referenced evidence and the various 
diagnoses given to the appellant's symptomatology, the Board 
is of the opinion that an expert medical opinion is needed to 
address the questions of whether the appellant entered 
service with a pre-existing respiratory disorder that may 
have been aggravated during his latter period of active 
service or whether the appellant developed a chronic 
respiratory disorder during his latter period of active 
service.  Since the appellant argues that his acid reflux 
disorder and respiratory problems are intertwined with one 
another (in that they either originate from the same disorder 
or the appellant's acid reflux is secondary to the 
appellant's respiratory problems), the VA examiner who offers 
the medical opinion requested by the Board above should also 
address this issue. 

Turning to the appellant's claim of entitlement to service 
connection for sleep apnea, the Board observes that the RO 
partially denied the appellant's claim on the basis that 
symptomatology reflective of sleep apnea is not referenced in 
the appellant's service treatment records. May 2008 rating 
decision.  However, the appellant testified during his March 
2009 BVA hearing that he began experiencing sleeping problems 
during his deployment in Iraq; and that his wife (whom he was 
married to prior to December 2003) noticed a change in his 
sleeping habits and new sleeping problems subsequent to his 
return from Iraq. March 2009 BVA hearing transcript, pgs. 19-
22.  Although the appellant and his spouse are not competent 
to provide medical opinions regarding the appellant's sleep 
apnea disorder, they are competent to discuss their lay 
observations about the appellant's sleep patterns and changes 
in those patterns from the time the appellant was deployed in 
December 2003 and his release from active duty in February 
2005. Layno v. Brown, 6 Vet. App. 465 (1994) (lay testimony 
is competent when it regards the readily observable features 
or symptoms of injury or illness).  In light of the 
appellant's BVA hearing testimony and his current diagnosis 
of sleep apnea, the Board finds that a remand of the 
appellant's sleep apnea claim is warranted for the purpose of 
obtaining a medical opinion that addresses the etiology of 
the appellant's sleep disorder.   
   


Lastly, the Board notes that a remand of the above-referenced 
claims will allow the RO an opportunity to associate any 
outstanding service records with the claims file prior to a 
final review of the appellant's claims. March 2009 BVA 
hearing transcript.    

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the appellant 
and request copies of the outstanding 
service records in the appellant's 
possession referenced during the 
appellant's March 2009 BVA hearing.  In 
addition, the RO should contact the 
National Personnel Records Center for 
the purpose of requesting and 
associating the appellant's outstanding 
service treatment records for his 
periods of active duty from June 1984 
to August 1984 and from December 1985 
to December 1991.  Lastly, the RO 
should attempt to obtain a complete 
copy of the appellant's Pennsylvania 
Army National Guard records.  In doing 
so, the RO should verify through 
official sources the appellant's 
periods of active duty for training and 
inactive duty training performed by the 
appellant while serving with the 
Pennsylvania Army National Guard.  

2.  In terms of the appellant's claims 
of entitlement to service connection for 
a respiratory disorder and acid reflux, 
the RO should refer the appellant's 
claims file to a qualified examiner in 
the appropriate medical specialty for 
the purpose of obtaining medical 
opinions as to the nature and etiology 
of any respiratory disorder and/or 
gastrointestinal disorder the appellant 
has.  The examiner should be asked to 
specifically opine whether: 
(a) the appellant entered 
service with a pre-existing 
respiratory disorder and/or 
gastrointestinal disorder.  If 
such a disorder is found to 
have existed, the examiner 
should provide an opinion as 
to whether these disorder(s) 
worsened during a period of 
active service or active duty 
for training; and if so, 
whether such worsening 
constituted the natural 
progression of the disorder(s) 
or whether such worsening 
constituted chronic 
aggravation due to service.  
In responding to these 
questions, the examiner should 
note that temporary or 
intermittent flare-ups of a 
pre-existing injury or disease 
are not sufficient to be 
considered "aggravation in 
service" unless the 
underlying condition, in 
contrast with symptoms, has 
worsened.  If aggravation is 
found, the examiner should 
attempt to quantify the degree 
of additional disability 
resulting from the 
aggravation.  

(b) if the examiner opines 
that the appellant did not 
enter service with a 
pre-existing respiratory 
disorder and/or 
gastrointestinal disorder, the 
examiner should provide an 
opinion as to whether the 
evidence suggest that it is at 
least as likely as not that 
the appellant developed a 
respiratory disorder and/or 
gastrointestinal disorder 
during a period of active 
service or active duty for 
training.   

(c)  In addition to the 
foregoing, the VA examiner 
should be asked to provide a 
medical opinion as to whether 
any currently diagnosed 
respiratory disorder and 
gastrointestinal disorder are 
inter-related in terms of 
consisting of symptomatology 
originating from a single 
disorder or whether the 
appellant's has developed a 
gastrointestinal disorder as a 
result of a respiratory 
disorder or if such a disorder 
has been aggravated by a 
respiratory disorder. See 
March 2009 BVA hearing 
transcript, pgs. 15-18.  A 
rationale for all opinions 
provided would be of 
considerable assistance to the 
Board.  

3.  Lastly, in terms of the appellant's 
claim of entitlement to service 
connection for sleep apnea, the RO 
should refer the appellant's claims file 
to a qualified examiner in the 
appropriate medical specialty for the 
purpose of obtaining a medical opinion 
as to the nature, onset date and 
etiology of the appellant's sleep apnea.  
The examiner should offer an opinion as 
to whether it is as least as likely as 
not that this disorder is in any way 
etiologically related to the appellant's 
periods of active service, active duty 
for training or inactive duty for 
training, to include the appellant's 
period of service in Iraq in which he 
reported developing problems sleeping.  
In doing so, the examiner should discuss 
in the rationale portion of the opinion 
the pertinent medical evidence of record 
and the basis of any opinion provided.  
If no opinion can be rendered, without 
resorting to pure speculation, the 
examiner should explain why this is not 
possible.  
 
When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not 
granted, the appellant and his representative should be 
furnished a Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.  

The purpose of this REMAND is to obtain additional evidence; 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The appellant is free to submit any additional evidence 
and/or argument he desires to have considered in connection 
with his current appeal. Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the appellant unless he 
is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


